DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 27 November 2019. The present application claims 1-14, submitted on 27 November 2019 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 & 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibauchi (U.S. Patent No. 4,981,649).
Regarding claim 1, Shibauchi discloses (see Figure 2 and Figure 3) a method for sterilizing closure elements (8) for packaging containers (5), wherein the closure elements (8) are collected individually by a holding mechanism (38; 42) in the region of a sterile chamber (31) and are placed onto an opening of a filled packaging container (5) and connected to the packaging container (see Column 7, line 08-14), wherein the closure elements (8), while being conveyed inside the sterile chamber (31), are treated (see Column 6, line 55-64), and wherein the holding mechanism (38; 42) holds the closure element (8) successively at different locations of the closure element (8) in such a way that, during the sterilizing process, all surfaces of the closure element (8) come temporarily into operative connection with at least one sterilizing medium (see Column 6, line 55-64).
Regarding claim 2, Shibauchi discloses (see Figure 2 and Figure 3) the sterilization of the closure elements (8) comprises a first phase in which hot air acts as the at least one sterilizing medium (see Column 5, line 45-48) on the closure elements (8), a second phase in which vaporous sterilizing agent acts as the at least one sterilizing medium (see Column 6, line 55-64), and a third phase in which the closure elements (8) are dried with hot air, wherein at least during the first and second phases the closure elements (83), in the region of the all surfaces, come into operative connection with the sterilizing medium (see Column 7, line 01-06).
Regarding claim 3, Shibauchi discloses (see Figure 2 and Figure 3) wherein the at least one sterilizing medium contains hydrogen peroxide (see Column 4, line 05-10).
Regarding claim 4, Shibauchi discloses (see Figure 2 and Figure 3) a device (101) for sterilizing closure elements (8) for packaging containers (5), the device (101) comprising a holding mechanism (38; 42) for holding in each case one closure element (8) in the region of a sterile chamber (31), and a sterilizing mechanism (50) for at least one sterilizing medium for sterilizing the closure elements (8) in the region of the sterile chamber (see Column 6, line 55-58), wherein the holding mechanism (38; 42) has a plurality of holding elements (38; 42) for in each case one closure element (8), which (38; 42) are alternately arranged temporarily out of contact with the closure element (8) in order to allow the at least one sterilizing medium to act on the closure element (see Column 6, line 55-64).
Regarding claim 7, Shibauchi discloses (see Figure 2 and Figure 3) a plurality of holding elements (38; 42) assigned to a closure element (8) are arranged simultaneously in holding contact with the closure element (8).
Regarding claim 8, Shibauchi discloses (see Figure 2 and Figure 3) the holding elements (38; 42) are arranged in a radially protruding manner on a conveying star (3) rotatable about a rotation axle (47) inside the sterile chamber (31).
Regarding claim 9, Shibauchi discloses (see Figure 2 and Figure 3) the holding elements (38; 42) are arranged radially movably with respect to the rotation axle (47) in order to collect individual closure elements (8) from closure elements (8) stacked on top of each other in a magazine (80) and in order to place a closure element (8) onto an opening of a filled packaging container (see Column 7, line 08-14).
Regarding claim 10, Shibauchi discloses (see Figure 2 and Figure 3) on the conveying path of the closure elements (8) inside the sterile chamber (31), a plurality of sterilizing elements (50) are arranged as part of the sterilizing mechanism (50) for the closure elements (8).
Regarding claim 11, Shibauchi discloses (see Figure 2 and Figure 3) the sterilizing elements (50) are nozzle-like (see Column 5, line 38-41).
Regarding claim 12, Shibauchi discloses (see Figure 2 and Figure 3) a plurality of holding mechanisms (38; 42) are provided each for a respective closure (8), and wherein the holding mechanisms (38; 42) are arranged on the conveying star (3) at uniform angle distances about the rotation axle (47).
Regarding claim 13, Shibauchi discloses (see Figure 2 and Figure 3) a method for sterilizing deformable closure elements (8) in the form of flat closure lids (8) in the region of a filling installation (111) for foods such as yoghurt or the like (see Column 4, line 27-39), the method utilizing the device according to claim 3. 
Regarding claim 14, Shibauchi discloses (see Figure 2 and Figure 3) a method for sterilizing deformable closure elements (8) in the form of flat closure lids in the region of a filling installation (111) for foods such as yoghurt or the like (see Column 4, line 27-39), the method comprising performing the method according to claim 1.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent form by incorporating all of the limitations of any intervening claims into the base claim. Dependent Claims 5 and 6 as originally filed includes suction cups configured such that a medium at an overpressure can act on the closure element through the suction cups and a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731